


110 HR 1693 IH: National Liberty Memorial

U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1693
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2007
			Mr. Payne (for
			 himself, Mr. Cohen,
			 Ms. Sutton,
			 Mr. Sires,
			 Mrs. Lowey,
			 Ms. Jackson-Lee of Texas,
			 Mr. Johnson of Georgia, and
			 Mr. Clay) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To authorize National Mall Liberty Fund D.C. to establish
		  a memorial on Federal land in the District of Columbia at Constitution Gardens
		  previously approved to honor free persons and slaves who fought for
		  independence, liberty, and justice for all during the American
		  Revolution.
	
	
		1.Short titleThis Act may be cited as the
			 National Liberty Memorial
			 Act.
		2.FindingCongress finds that the contributions of
			 free persons and slaves who fought during the American Revolution were of
			 preeminent historical and lasting significance to the United States, as
			 required by section 8908(b)(1) of title 40, United States Code.
		3.The national
			 liberty memorialPublic Law
			 99–558 (40 U.S.C. 8903 note; 100 Stat. 3144) is amended—
			(1)in section 1—
				(A)in the first sentence—
					(i)by striking The Black Revolutionary
			 War Patriots Foundation is authorized to establish a memorial and
			 inserting the following—
						
							(a)In
				generalNational Mall Liberty
				Fund D.C. may establish a memorial (referred to in this Act as the
				memorial)
							;
				and
					(ii)by
			 striking Federal land in the District of Columbia and its
			 environs and inserting the Federal land in the District of
			 Columbia described in subsection (b); and
					(B)by striking the
			 second sentence and inserting the following:
					
						(b)Description of
				landThe Federal land referred to in subsection (a) is the
				portion of land at Constitution Gardens, located on the south side of
				Constitution Lake and west of the island, that was previously selected as the
				site for the memorial.
						(c)Applicable
				lawThe memorial shall be established in accordance with chapter
				89 of title 40, United States Code.
						;
				and
				(2)in
			 section 2, by striking The Black Revolutionary War Patriots
			 Foundation and inserting National Mall Liberty Fund
			 D.C..
			
